Per Curiam.
The exceptions are such as might be proper in the .court below, op a motion to set aside the award; which is put, by the act of 1705, on the footing of a verdict; but they are not in place here. We are incompetent, for instance, to enquire whether the arbitrators were sworn, or the opposite party had notice; but these, being .extrinsic to the- record, were open to examination in the court below, by affidavit. The exception to the substitution has colour of foundation, but no more. The substituted arbitrator appears to have been appointed precisely as the others were. The minutes are unusually short and unsatisfactory; but in a court of general jurisdiction, every thing is to be presumed in favour of the regularity of,a proceeding. In the absence of contradiction by the record, then we are to presume that the defendant was present in person, or by counsel, and consented to the substitution.
Judgment affirmed.